Name: Council Regulation (EEC) No 3940/90 of 19 December 1990 on the conclusion of the protocol establishing for the period 1 July 1990 to 30 June 1993 the fishing rights and financial compensation provided for in the agreement between the European Economic Community and the Republic of the Gambia on fishing off the Gambia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 379 / 15 COUNCIL REGULATION (EEC) No 3940 /90 , of 19 December 1990 on the conclusion of the Protocol establishing for the period 1 July 1990 to 30 June 1993 the ­ fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Republic of the Gambia on fishing off The Gambia THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Article 1 The Protocol establishing for the period from 1 July 1990 to 30 June 1993 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Republic of The Gambia on fishing off The Gambia is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation . Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 155 (2 ) ( b ) thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas , pursuant to the Agreement between the European Economic Community and the Government of the Republic ofThe Gambia on fishing off The Gambia ( 3 ), the two parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto ; Article 2 With a view to taking into consideration the interests of the Canary Islands , the Protocol referred to in Article 1 and , insofar as is necessary for its . application , the provisions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels which sail under the flag of Spain , which are recorded on a permanent basis in the registers of the relevant authorities at local level ('registros de base') in the Canary Islands, under the conditions specified in Note 6 to Annex I to Council Regulation (EEC) No 1135 / 88 of 7 March 1988 , concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community , Ceuta and Melilla and the Canary Islands ( 4 ) as amended by Regulation (EEC) No 3902 /89 ( 5 ). Whereas , as a result of those negotiations , a new Protocol establishing the fishing rights and financial compensation provided for in the abovementioned Agreement for the period from 1 July 1990 to 30 June 1 993 was initialled on 20 April 1990; Whereas , under Article 155 (2 ) (b ) of the Act ofAccession , it is for the Council to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions , case by case , particularly with a view to the conclusion of fisheries agreements with third countries ; whereas the case in point calls for the said procedures to be determined ; Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the .Community . Whereas it is in the Community's interest to conclude the Protocol , Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(*) OJ No C 204, 15 . 8 . 1990 , p. 5 . ( 2 ) Opinion delivered on 14 December 1990 (not yet published in the Official Journal). ( 3 ) OJ No L 146 , 6 . 6 . 1987 , p. 3 . ( 4 ) OJ No L 114 , 2 . 5 . 1988 , p. 1 . ( 5 ) OJ No L 375 , 23 . 12 . 1989 , p. 5 . No L 379 / 16 Official Journal of the European Communities 31 . 12 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1990. For the Council The President C. VIZZINI